Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal Brief filed on March 09, 2021, PROSECUTION IS HEREBY REOPENED.   A new ground(s) of rejection is set forth below.  Claims 1, 3-10, 23-24, 30-31, 33, 35-39 and 42-57 are pending.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOSEPH H FEILD/     Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                   

Response to Arguments
2.	Applicant's arguments with respect to claims filed on March 09, 2021 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  Accordingly, THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1, 3-10, 23, 30-31, 33, 35-39 and 42-43, 45, 47-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) in view of Cesa (US 2004/0219499 A1) and further in view of Vock (US 2002/0116147 A1).

	Regarding claim 1, Rudell discloses a device for signaling in response to a sensed motion, the device having a single enclosure, and in the single motion or movement) comprising:
an electric motor for affecting a physical movement (FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements]; a software and a processor for executing the software (Fig. 3, game ball 10 include an impact detector 18  and circuit 20 include a controller 22, paragraph 0020-0021 controller 22 operate in accordance with a program (i. e. use software), controller 22 and light indicator 28 provide visual indication of detector 18 detects impact),
a rechargeable battery connected to power the device; a battery charger connected for contactless charging of the rechargeable battery (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by player, FIG. 3, game ball 10 include impact detector 18 and detector 18 detect number of times ball housing 12 impacted and coupled to circuit 20 include controller 22, paragraph 0023, switch 34 connected to circuit 20 and power source 36 such as a battery and located on housing 12 of ball 10); and
an electrically controlled switch connected between the rechargeable battery and the electric motor (paragraph 0018, FIG. 3 the game ball 10 include an impact detector power source 36 such as a battery),
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal.
Rudell fails to disclose a two-axis accelerometer for producing an output signal responsive to the device acceleration;
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal.
In analogous art, Cesa discloses accelerometer for producing an output signal responsive to the device acceleration (Fig. 3-4, paragraph 05, In response to an induced motion, control actuates bi-directional motor,  para 09, signaling control circuitry to actuate motor to for moving the toy in response to induced motion);
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal (paragraph 031, motor, speaker and controller, are powered by a power source 51, power source 51 consists of DC batteries, para 037, switch senses motion and sends signal to controller to signals motor for actuation, para 28, bi-directional motor 28, such as, e.g., a miniature DC motor, that transfer torque from a drive shaft of bi-directional motor 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide Rudell  to use game device to adapte signal from motor to processor giving position information as taught by Cesa to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Cesa, Abstract].
Rudell and Cesa fails to disclose two-axis accelerometer for producing an output signal responsive to the device acceleration.
In analogous art, Vock discloses two-axis accelerometer for producing an output signal responsive to the device acceleration (para 229, FIG. 10, six acceleration inputs 207a-207f are processed by controller, para 093, accelerometer that senses a vibrational and plurality of accelerometers connected for evaluating a speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew power source of device disclosed by Rudell and Cesa to use sensor to detect tilt accelerations converted into movement as taught by Vock to use accelerometer is sensitive to static gravity, used to measure tilt angles (pitch and roll) by measuring projection of vector over each axis of accelerometer [Vock, para 93].
Regarding claim 3, Rudell fails to disclose the device according to claim 1, wherein the physical movement is associated with the device image, theme, or shape.
In analogous art, Cesa discloses internal casing 51, as depicted, is in the form of a character that a small child find entertaining or soothing and character can be maintained as toy 10 rolls along ground [0033].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell to use sensor to detect tilt accelerations that converted into movement as taught by Cesa to use different shape to promote ability of a small child or infant to crawl [Cesa, para03].
Regarding claim 4, Rudell discloses the device according to claim 1, further comprising a battery compartment mechanically secured to the single enclosure for housing the rechargeable battery (Fig. 3, paragraph 0023, ON/OFF switch 34 connected to circuit 20 and power source 36 such as battery accessible through an outer plate).
Regarding claim 5, Rudell discloses the device according to claim 4, wherein the single enclosure further comprising a securely removable cover for covering the battery compartment, so that when the cover is removed the battery compartment is accessible for replacing the rechargeable battery (Fig. 3, paragraph 0023, battery 36 be accessible through an outer plate).
Additionally Cesa discloses battery typically is used to power controller subsystem and batteries are positioned within sockets 53, providing an electrical connection with the various electrical components of the toy 10 and Hatch 56 removable to provide access to the power source 10, when necessary [031-032].
Regarding claim 6, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive. Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers).
Regarding claim 7, Rudell discloses the device according to claim 1, wherein the accelerometer produces the output signal in response to an absolute acceleration or to a relative-to-freefall acceleration of the enclosure (Fig. 3, paragraph 0026, ball 10 have multiple detectors located throughout housing 12 and have accelerometers).
Regarding claim 8, Rudell and Cesa fails to disclose the device according to claim 1, wherein the output signal is responsive to the magnitude or the direction of the device acceleration, and wherein the accelerometer is a three-axis accelerometer.
In analogous art, Vock discloses the device according to claim 1, wherein the output signal is responsive to the magnitude or the direction of the device acceleration, and wherein the accelerometer is a three-axis accelerometer (Fig. 9-10, para 129, plurality of acceleration values to speed, para 321, FIG. 9, accelerometer suite 207 capable of determining fall and linear accelerometers, para 325, FIG. 42, controller trigger a drop distance calculation and altimiter, or accelerometer-- determine change in diferent direction, X,Y and Z direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Cesa to use sensor to detect tilt accelerations that will then be converted into movement Vock to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Vock, para 326].
Regarding claim 9, Rudell fails to disclose the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal.
In analogous art, Cesa discloses the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal (paragraph 009, control circuitry for controlling actuation of a motor to rotate and, signaling control circuitry to actuate motor to rotate for moving the toy in an initial direction along a surface in response to induced motion, para 37, motor 28 is bi-directional and is capable of providing a rotational output and controller 40 dictates the direction, switch that senses motion and when switch activated by motion, sensor capable of sensing motion and signaling controller 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to use game device to adapte signal from motor to processor giving position information as taught by Cesa to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Cesa, Abstract].
Regarding claim 10, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric accelerometer that utilizes a piezoelectric effect and comprises, consists of, uses, or is based on, piezoceramics or a single crystal or quartz (Fig. 3, para 26, ball 10 have multiple impact detectors located throughout housing 12 and accelerometers).
Regarding claim 23, Rudell discloses the device according to claim 1, wherein the single enclosure is portable (Abstract, ball includes detector located within ball housing).
Regarding claim 30, Rudell discloses the device according to claim 1, further comprising a timer for measuring a time interval, wherein the electric motor is activated or controlled in response to a measured time interval between two events of the sensed acceleration being above an acceleration threshold (paragraph 0015, game ball that count and indicate the number of times, paragraph 0018, circuit 20 contain a counter that counts number of times detector 18 detects impact, para 0021, controller 22 in counting when detector 18 detected impact for predetermined amount of time).
Regarding claim 31, Rudell discloses the device according to claim 1, wherein the controlled switch is based on, comprises, or using, an electromechanical relay, a solid-state relay, or an optocouplers (Fig. 3, paragraph 0023, FIG. 3, ball include ON/OFF switch 34 that is connected to circuit 20  and switch 34 located on outer housing 12 of ball 10, para 0022, depress buttons for input devices as a slide switch).
Regarding claim 33, Rudell discloses the device according to claim 1, further dimensioned and shaped as a handheld unit (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player).
Regarding claim 35, Rudell discloses the device according to claim 1, wherein the single enclosure is sphere shaped, and the device is operative for amusement or playing as a play ball (paragraph 0017-0018, FIG. 2 ball 10 is typically (i. e., handheld unit) to be kicked by a player).
Cesa also discloses FIG. 1, toy 10 preferably in the shape of a ball and toy 10 includes a substantially spherical or ball-shaped casing 12 enclosing components of toy 10 [0023].
Regarding claim 36, Rudell discloses the device according to claim 35, wherein the single enclosure is a ball-shaped (Fig. 1).
Regarding claim 37, Rudell discloses the device according to claim 36, wherein the single enclosure is dimensioned, shaped and structured as cricket, baseball, basketball, football, soccer, tenis, rugby, golf or volleyball play ball (paragraph 003, invention relates to a game ball, paragraph 006, object a soft ball).
Regarding claim 38, Rudell discloses the device according to claim 36, wherein the single enclosure is cylinder, half sphere, prolate-spheroid, football or ovoid shaped (paragraph 003, invention relates to a game ball, paragraph 006, object a soft ball).
Regarding claim 39, Rudell discloses the device according to claim 36, wherein the device is configured for dribbling, kicking, catching, or throwing by a single player or multiple players, and wherein the accelerometer is configured for respectively sensing the dribbling, kicking, catching, or throwing action (Fig. 3, paragraph 005, game balls that can be kicked between players, paragraph 0017, FIG. 2 the ball 10 is typically small enough to be kicked by a player. The game ball 10 can be used in a game where the ball 10 is kicked between multiple players. ball 10 is constructed to be deformable).
Regarding claim 42, Rudell discloses the device according to claim 1, further comprising a sensor coupled to the processor and having an output responsive to a physical phenomenon, and wherein the activating or the controlling of the electric motor is in response to the sensor output (FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements], paragraph 0015, impact detector detect each time ball housing is hit (i. e., detect movement or motion)).
Cesa also discloses toy includes member is rotated by electric motor and a controller that, in response to input from a sensor, signals the electric motor to move the toy from starting position [Abstract] and A controller, in response to indication from the sensor of receipt of input, signals the motor to move the toy from a starting position for an initial direction [004].
Regarding claim 43, Rudell discloses the device according to claim 42, wherein the sensor is an electric sensor that responds to an electrical characteristics or electrical phenomenon quantity in an electrical circuit (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, paragraph 0024, FIG. 5, detector 18 include an electrically conductive spring 40).
Regarding claim 45, Rudell discloses the device according to claim 42, wherein the sensor is a light sensor (paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times the ball was impacted. The display 30 provide an alphanumeric 
Regarding claim 47, Rudell and Cesa fails to disclose the device according to claim 42, wherein the sensor is a force sensor.
In analogous art, Vock, discloses the device according to claim 42, wherein the sensor is a force sensor (FIG. 60 shows a force measuring system, para 94, FSRs (force sensing resistors), such as those manufactured by IEE Interlink, used, para 0103, measure of acceleration, "force", jerk or jar associated with the user is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell and Cesa  to include sensing unit to capture data from any given sensor according to user-specified requirements as taught by Vock to use multiple sensors to acquires data to user needs and requests by toggle functionality at data unit [Vock, para 254].
Regarding claim 48, Rudell discloses the device according to claim 47, wherein the force sensor consists of, comprises, or is based on, a pressure sensor (Abstract, impact detector detect each time the ball housing is hit).
Regarding claim 49, Rudell and Cesa fails to disclose the device according to claim 1, further operative to sense or measure the device tilt angle based on the output signal.
In analogous art, Vock discloses the device according to claim 1, further operative to sense or measure the device tilt angle based on the output signal (para 98, controller subsystem determines a pitch, para 220, pitch detection system that detects "pitch" of vibrational spectrum and that converts pitch to an equivalent speed, para 86, sensor which senses and measures angle of motion relative to a plane perpendicular).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Cesa to use sensor to detect tilt accelerations that will then be converted into movement as taught by Vock to use accelerometer  and to receive data from the instrument on a continuous basis and use this instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Vock, para 220].
Regarding claim 50, Rudell and Cesa  fails to disclose the device according to claim 49, wherein the electric motor is activated or controlled in response to the sensed or measured device tilt angle.
In analogous art, Vock discloses the device according to claim 49, wherein the electric motor is activated or controlled in response to the sensed or measured device tilt angle (para 220, pitch detection system that detects "pitch" of vibrational spectrum and that converts pitch to an equivalent speed, para 86, sensor which senses and measures angle of motion relative to a plane perpendicular, para 246, sensing unit determines movement (using an accelerometer or level sensor for determining angle)).
Rudell and Cesa to use sensor to detect tilt accelerations that will then be converted into movement as taught by Vock to receive data from the instrument on a continuous basis and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Vock, para 246].
Regarding claim 51, Rudell discloses the device according to claim 1, further comprising a counter coupled to the accelerometer for counting a number of events based on the output signal (Abstract, detector coupled to circuit that count each impact detection and drives output device to indicate, visually, audibly, a number of detected impacts, allows a player(s) to determine number of times ball is successively hit).
Regarding claim 52, Rudell discloses the device according to claim 51, wherein events are occurrences when the magnitude of the output signal cross an acceleration threshold (paragraph 0026, detectors such as accelerometers may be employed, Abstract, circuit drives an output device to indicate number of detected impacts).
Regarding claim 53, Rudell discloses the device according to claim 51, wherein the electric motor is activated or controlled in response to the counted number (Abstract, circuit drives an output device to indicate number of detected impacts, paragraph 007, ball also has a circuit that counts the detected impacts and drives an output device to provide an indication of a number of housing impacts).
Regarding claim 54, Rudell discloses the device according to claim 51, wherein the counter is an electromechanical counter or a mechanical counter (paragraph 0015, game ball that count and indicate number of times ball has been hit, paragraph 0018, circuit 20 contain a counter that counts number of times detector 18 detects impact).
Regarding claim 55, Rudell discloses the device according to claim 51, wherein the counter is software-based counter included in the software (paragraph 0015, determine the number of times the ball is successively hit without having to manually count during play of the game).
Regarding claim 56, Rudell and Cesa  fails to disclose the device according to claim 1, further comprising a peak-detector and a storage, respectively for detecting and storing a peak value of the sensed acceleration.
In analogous art, Vock discloses the device according to claim 1, further comprising a peak-detector and a storage, respectively for detecting and storing a peak value of the sensed acceleration (Abstract, sensing unit informs the user of the peak height, paragraph 0055, Average and peak speed for the dayand speed sensing unit provides at least the peak speed, paragraph 0057, peak or average speed records over a selected period are stored in memory of data unit or in speed sensing unit).
It would have been obvious to combine Rudell and Cesa and Vock to monitoring and quantifying sport movement and to transmit data from sensing unit and targeted to a particular user's interest or activity using wireless communication.

Regarding claim 57, Rudell fails to disclose the device according to claim 56, further operative to activate or control the electric motor in response to the peak value.
Vocks discloses the device according to claim 56, further operative to activate or control the electric motor in response to the peak value (Abstract, sensing unit informs the user of the peak height, paragraph 0059, peak and/or average speed, over period ranked by velocity, fastest to slowest speeds, paragraph 0057, peak or average speed records over a selected period are stored in memory of data unit or sensing unit).
It would have been obvious to combine Rudell and Cesa and Vock to monitoring and quantifying sport movement and to transmit data from sensing unit for peak or average speed records over a selected period are stored in memory of data unit or sensing unit.
6.       Claim 24 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) (hereinafter Rudell) in view of Cesa (US 2004/0219499 A1)  and further in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2).

Regarding claim 24, Rudell and Cesa and Vock fails to disclose the device according to claim 1, further consisting of, or comprising, a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
In analogous art, Touma discloses the device according to claim 1, further consisting of, or comprising, a notebook computer, a laptop computer, a media player, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell and Cesa and Vock  to include sensing unit to generate voltage in response to input forces as taught by Touma to use sensor to provides a measurable output such as a voltage in response to an applied strain to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit [Touma, col. 19, lines 34-49].
Regarding claim 44, Rudell and Cesa and Vock fails to disclose the device according to claim 43, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor.
In analogous art, Touma discloses the device according to claim 43, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor (para 50, sensor can alternatively include a Faraday effect sensor (which interacts a magnetic field with an electric field to create a voltage proportional to speed). Faraday effect sensor sets up a current that runs orthogonal to the speed direction).
Rudell and Cesa and Vock  to include sensing unit to generate voltage in response to input forces as taught by Touma to use sensor to provides a measurable output such as a voltage in response to an applied strain to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit [Touma, col. 19, lines 34-49].
7.       Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) (hereinafter Rudell) in view of Cesa (US 2004/0219499 A1)  and further in view of Vock (US 2002/0116147 A1) and further in view of Kuesters (6,113,504).
Regarding claim 46, Rudell and Cesa and Vock fails to disclose the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell.
In analogous art, Kuesters discloses the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell (array of infrared sensors. The array of infrared sensors spans a 360 degree field of vision and optical apparatus, directional finders 54-78 protected from infrared radiation from sun (i. e., infrared sensors is a photocell) (col. 6, lines 24-29 and lines 51-54)).
Rudell and Cesa and Vock and Kuesters to specifically shown an photocell sensor being infrared sensors and to transmit data to the display units either using hard-wire connections or using wireless communication.
Response to Arguments
8.        Applicant’s arguments with respect to claims 1, 3-10, 23-24, 30-31, 33, 35-39 and 42-57  have been considered but are moot because the arguments do not apply to new combinations of references including new prior art being used in the current rejection.
On page 5, lines 7-14, lines 23-24 and page 9, line 3, and page 11, lines 17-18, and page 12, lines 10-11, and page 13, lines 23-24, and page 17, lines 27-28, and page 19, lines 4-5, and page 22, lines 13-14, and page 24, lines 4-5, page 30, lines 13-14, the applicant argues that if the references are combined as being in the same field, and improper rational for combining of the references. 
The examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Rudeil (US 2005/0288133 A1) and Cesa (US 2004/0219499 A1) and Vock (US 2002/0116147 A1) and Touma (US 9900669 B2)  to establish a prima facie case of obviousness as Rudeil (US 2005/0288133 A1) teaches game ball, comprising: a housing; an impact detector that is located within said housing and detects impact with said housing; an output device that provides an indication of a number of times said housing was impacted; and, a circuit that is connected to said impact detector  (Abstract) and Cesa (US 2004/0219499 A1) teaches method for assessing athletic performance through a sport implement, comprising the steps of claim 15)  and Vock (US 2002/0116147 A1) teaches method for comparing athletic performance between multiple persons, comprising: coupling a mobile sensor with each of the persons, monitoring and quantifying sport movement (associated either with the person or with the vehicle used or ridden by the person), including the specific parameters of "air" time, power, speed, and drop distance, and processing the data to compare athletic performances of the multiple persons (Abstract) which is same as Applicant’s invention as to a device includes a signaling means and a motion sensor, and logic for activating or controlling the signaling means in response to a sensed motion according to an embedded logic and the device may be used as a toy, and may be shaped like ball or as handheld unit (Applicant’s Abstract). 
Motivation to combine the teaching of Rudeil (US 2005/0288133 A1) and Cesa (US 2004/0219499 A1) and Vock (US 2002/0116147 A1) is sufficient to establish a prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. The instant application is directed not just to a motion sensing and annunciator responding to motion but how to incorporate activating or controlling the signaling means in response to a sensed motion.
Therefore, Motivation to combine the teaching of Rudeil (US 2005/0288133 A1) and Cesa (US 2004/0219499 A1) and Vock (US 2002/0116147 A1) are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689